Citation Nr: 1623146	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to February 1987.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In March 2012, the Veteran testified at a video conference hearing held before undersigned.  A transcript of this hearing has been added to the record.

The Board previously remanded the claim on appeal in May 2014.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was reopened and remanded by the Board in May 2014.  Specifically, the Board directed the RO to afford the Veteran a VA examination with opinion on whether a current psychiatric disorder is related to the Veteran's military service or is secondary to the service-connected disabilities.  

In July 2014, the Veteran underwent a VA examination for mental disorders.  The examiner provided a mental examination, diagnosed major depression, and offered a nexus opinion to service, but did not provide any opinion regarding whether the Veteran's psychiatric disorder was caused by, related to, or aggravated by the Veteran's service-connected disabilities.  Without any opinion regarding the secondary service connection claim, a review of the record indicates that the Board's May 2014 directives were not substantially complied with.  See Stegall, 11 Vet. App at 271.  Therefore, the claim must be remanded to obtain an addendum opinion regarding the etiology of the Veteran's psychiatric disability, specifically any relationship to the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2. After associating all pertinent outstanding evidence with the claims file, return the claims file to the July 2014 VA examiner.  If the examiner is not available, then schedule the Veteran for the appropriate VA examination regarding the Veteran's psychiatric disability.  The examiner should review the claims file and address the following questions:

a. Is it at least as likely as not that the Veteran's diagnosed psychiatric disability is causally or etiologically related to any of his service-connected disabilities or a combination thereof?

b. Is it at least as likely as not that the Veteran's diagnosed psychiatric disability is aggravated by (permanently worsened by) any of his service-connected disabilities or a combination thereof?

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.

3. Then, readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




